Citation Nr: 1616828	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  09-33 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a bilateral foot disability, to include pes planus and arthritis.  

2.  Entitlement to service connection for left knee arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1978 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas, which, in relevant part, denied service connection for arthritis of the hands and feet.  Subsequent to the rating decision, jurisdiction was transferred to the RO in Wichita, Kansas.

The Veteran testified before the undersigned at a Board hearing in June 2012.  A transcript of the hearing has been reviewed and associated with the claims file.

This matter was before the Board in October 2012, September 2014, and May 2015 on which occasions it was remanded for additional development.  

At the outset, the Board notes that the Veteran's claim of service connection for a left knee disability was denied by the RO in a June 2003 rating decision.  He did not file a notice of disagreement and no new and material evidence was received within the appeal period.  Typically, under such circumstances, the June 2003 rating decision would be deemed final.  

Generally, where a claim has been finally adjudicated, a claimant must present new and material evidence in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  However, when VA receives relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will adjudicate the claim without regard to the prior decision.  38 C.F.R. § 3.156(c)(1) (2015).

The Board observes that at the time of the June 2003 rating decision, the appellant's service treatment records were unavailable.  As the service treatment records have been added to the record, the Board will adjudicate the claim of service connection for a left knee disability on a de novo basis, without the need for new and material evidence.

The Board also observes that in the December 2008 rating decision, the RO did not determine whether new and material evidence had been received to reopen the claim of service connection for a bilateral foot disability.  The issue of whether the claim should be reopened will be discussed in more detail below, as a determination of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Board acknowledges that in the May 2015 Board decision, the issue of entitlement to service connection for a psychiatric disorder was reopened and remanded for additional development.  However, service connection was subsequently granted for a psychiatric disability in a January 2016 rating decision.  As this is considered a complete grant of the benefit sought on appeal, the issue is no longer before the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a December 2007 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of service connection for a bilateral foot disability; the Veteran did not file a notice of disagreement and no new and material evidence was submitted within the appeal period.

2.  The evidence received since the December 2007 rating decision is cumulative or redundant of evidence previously of record, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral foot disability.

3.  The weight of the evidence is against a finding that the Veteran's left knee disability had its onset during military service or is otherwise related to such service. 


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of service connection for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  VCAA requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.

The VA's duty to notify was satisfied through letters dated in April 2008 and January 2013.  Pursuant to the Board's May 2015 remand directives, an additional letter was sent in September 2015, which fully addressed all notice elements.  See Dingess/Hartman. v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  Post-service treatment records and Social Security Administration (SSA) records have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran was afforded VA examinations in April 2013 and November 2014.  As requested in the Board's May 2015 remand directives, an addendum opinion was obtained in September 2015 for the Veteran's bilateral foot disability.  The VA medical opinions are adequate for the purposes of the instant matters adjudicated herein, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provided an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Thereafter, the RO issued a supplemental statement of the case in January 2016.  The Board finds that there has been substantial compliance with the Board's previous remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

At the June 2012 Board hearing, the Veteran was made aware of the issues before the Board.  Further, the undersigned asked questions designed to elicit relevant testimony that would help substantiate the claims and sought to ensure that all relevant records were included in the claims file.  In light of these factors, the Board finds the duties imposed by Bryant have been met.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

I.  Petition to Reopen

Applicable law provides that a final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.


Factual Background and Analysis

The Veteran's claim of service connection for a bilateral foot disability was initially denied in a September 1993 rating decision because there was no chronic measurable aggravation of the preexisting foot condition during service.  In January 2007, the Veteran filed a claim to reopen the previously denied claim of service connection for a bilateral foot disability.  In a December 2007 rating decision, the RO determined that new and material evidence had not been received to reopen the claim.  The evidence of record at the time of the December 2007 rating decision included a statement from the Veteran, VA treatment records from January 2007 to July 2007, and military personnel records.  The Board notes that service treatment records were not available at the time of the rating decision, however, they were of record at the time of the initial denial of service connection in September 1993.

The appellant was notified of this decision and of his procedural rights by letter in December 2007.  He did not appeal the determination and no new and material evidence was received within a year of its issuance.  Thus, the December 2007 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Evidence received since the December 2007 rating decision includes outstanding VA treatment records, Social Security Administration (SSA) records, a transcript of the June 2012 Board hearing, additional statements from the appellant, the report of an April 2013 VA examination, the report of a November 2014 VA examination, and a September 2015 VA medical opinion.

After a review of the evidence, the Board finds that new and material evidence has not been received to reopen the claim of service connection for a bilateral foot disability.  As noted herein, the claim was previously denied because there was no indication that a preexisting condition had been aggravated by military service.  The newly added evidence also fails to demonstrate that the appellant's bilateral foot condition was aggravated by military service.

During the June 2012 Board hearing, the Veteran reported that he was treated several times for his feet during service, at which time he was prescribed foot arches.  He further stated that he was treated for arthritis of the bilateral feet immediately after military service.  He further stated that his condition had been treated by the VA since approximately 1992.  While VA treatment records added to the claims file demonstrate complaints of foot pain, the records do not suggest a diagnosis of arthritis.  

The Veteran was afforded a VA examination in April 2013, at which time pes planus was diagnosed.  The examiner determined that the appellant's pes planus was not incurred in or caused by the claimed in-service injury, event, or illness.  In support of this finding, the examiner noted that at the time of the 1978 entrance examination, the appellant had flat feet bilaterally.  

In a subsequent VA examination in November 2014, the appellant was again, diagnosed with bilateral pes planus.  The examiner opined that the condition preexisted military service.  He noted that the appellant was seen many times while in service for bilateral foot pain and bilateral pes planus.  On current examination, mild flattening of the arches consistent with pes planus was found with the Veteran reporting moderate flare-ups.  The examiner opined that it did not appear that there was aggravation beyond natural progression.  

In a September 2015 VA medical opinion, the examiner who conducted the November 2014 VA examination determined that it was less likely than not that there was any increase in the level of disability to the Veteran's bilateral pes planus during military service.  He noted that pes planus grade III (no mention of symptoms) was noted on the entrance physical and his separation physical where the Veteran reported foot pain and cramps.  However, clinical evaluation was noted as normal.  The examiner further noted that the appellant was not separated or released from service due to a specific increase in disability from his bilateral pes planus and his health was noted as good on separation.  Additionally, the Veteran was seen a number of times for bilateral foot pian, however the only documentation noted was pes planus.  The severity was not assessed by examiners except on separation where the clinical evaluation was normal.  

In sum, the evidence received subsequent to December 2007 rating decision is new as it was not previously of record.  However, it does not raise a reasonable possibility of substantiating the appellant's claim of service connection for a bilateral foot condition because it does not indicate that the condition, which preexisted military service, was aggravated by such service.  Consequently, the evidence is not new and material.  Without the submission of new and material evidence, reopening the Veteran's claim of entitlement to service connection for a bilateral foot disability is not warranted.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Factual Background and Analysis

The Veteran contends that his left knee disability is due to military service.  

Service treatment records are negative for treatment for or a diagnosis of a left knee condition.  Notably, at the time of the June 1982 separation examination, clinical evaluation of the lower extremities was normal.  However, in the accompanying report of medical history, the appellant reported trick or locked knees.

Post-service medical treatment records reveal general complaints of knee pain.

The Veteran was afforded a VA examination in April 2013.  At the time of the examination, the examiner, in relevant part, noted a diagnosis of left knee arthralgia.  On x-ray of the left knee there was normal bone mineralization.  There was no fracture, subluxation, dislocation, suspicious erosion, or periosteal reactions.  The impression was curvilinear ossification adjacent to the medial femoral condyle consistent with a Pellegrini-Stieda lesion.  The examiner noted that it was due to posttraumatic ossification of the medial collateral ligaments.  The examiner determined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In support of her opinion, she noted that there was no evidence from the service treatment records that the appellant had a knee problem or injury.  Moreover, there was no knee problem noted in the chronic list of problems in VA treatment records and the x-rays were without arthritis. 

Upon review of the evidence, the Board finds that service connection is not warranted for the Veteran's left knee disability.  In this regard, service treatment records are negative for treatment for or a diagnosis of a left knee disability.  Moreover, the VA examiner determined that the condition was not due to military service.  In support of this finding, the examiner also noted that there was no knee problem or injury in service.  Additionally, there was no chronic knee condition noted in the list of problems in post-service treatment records and the x-rays were without arthritis. 

The Board acknowledges the Veteran's assertion that his left knee disability is related to military service.  Although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds that, in this case, the determination of the origin of the left knee condition is a medical question not subject to lay expertise.  See Jandreua v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The condition involves a pathological process that is not readily observable to a layperson.  The Board finds that in light of the non-observable nature of the pathology, the issue of the origin of the diagnosed knee condition is a medical question requiring medical training, expertise and experience.  

In light of the foregoing, the Board finds that service connection is not warranted for the Veteran's left knee disability.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service for a left knee disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

New and material evidence having not been received, the petition to reopen the claim of service connection for a bilateral foot disability is denied.

Entitlement to service connection for a left knee disability is denied.


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


